PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                     ______

                                       No. 15-2222
                                      ____________

                               IN RE: RAYMOND ROSS,
                                       Appellant
                                    _____________


                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civ. No. 2:15-cv-00197)
                      District Judge: Honorable Gerald J. Pappert


            Before: VANASKIE, KRAUSE, and NYGAARD, Circuit Judges


                             ORDER AMENDING OPINION


        At the direction of the Court, the opinion filed on June 6, 2017 in the above
entitled case is hereby amended as follows:

       1) Mr. Charles J. Hartwell, Esq. shall not be designated as presenting argument
       before the Court. At the time of oral argument, Mr. Hartwell addressed to Court
       declining to present oral argument in light of a settlement between the parties. As
       such the designation of “Argued” for Mr. Hartwell has been removed.

       2) The firm name of counsel for the appellee was incorrect and contained a
       misspelling. It appears that the firm name has changed and "Pykosk" should have
       been entered as "Pykosh.” The correction has been made to the opinion and the
       Court’s database updated.
       An amended opinion shall be issued. As these corrections are not substantive in
nature and do not alter the disposition by the Court, the judgement as filed will not be
changed.

For the Court,




Marcia M. Waldron, Clerk

Date:        June 8, 2017